DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 1/15/2021 has been considered.    
	Claims 1, 5, 13, and 17 are currently amended. 
	Claims 3, 6-12, 15, and 18 are currently cancelled. 
	Claims 1-2, 4-5, 13-14, 16-17, and 19-22 are pending in this application and an action on the merits follows.
Claim Objections
Claims 13-14, 16-17, and 21-22 are objected to because of the following informalities:  Claim 13 recites “a goods/service provider” in two separate instances and Examiner interprets the second recitation to instead recite “the goods/service provider.”  Claim 13 is thus objected to and Claims 14, 16-17, and 21-22 are also objected to as they fail to cure the deficiency set forth.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	Claim(s) 1-2, 4-5, 13-14, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over KNEPLER et al. (US 20170046903 A1, hereinafter KNEPLER), in view of Park et al.  (U.S. 20150038103 A1, hereinafter Park), in view of Putcha et al. (US 20170213185 A1, hereinafter Putcha), in view of SCOTT et al. (US 20170017958 A1, hereinafter Scott), in view of Azzano et al. (US 20140272049 A1, hereinafter Azzano), and further in view of Lesbirel et al. (US 20150088734).
	Regarding claim 1, KNEPLER discloses:
	a computer-implemented method for consumed electricity or water provided by a networked service device, the networked service device being communicatively linked with a server operated by a goods/service provider (figure 4), the method including; see at least  ¶¶20, 61-75 and figures 3 and 4;
	wirelessly pairing a user device with the networked service device with the user device being within a the networked service device, wherein the user device is a device selected from a group consisting of: a mobile phone, a portable computer, and a tablet computer; - ¶64 - the brewer communicates with the computing device 305 using Bluetooth, Wi-Fi; wherein (¶62) the computing device 305 is a tablet computer, but may also be implemented as a mobile smartphone, a PDA, a multimedia personal computer, a laptop, or any other similar; see at least ¶¶54, 61-75 and figures 3 and 4;
	communicating, from the networked service device to the user device, an in-situ current reading at the networked service device; ¶¶64-65 - the brewer communicates with the computing device 305 using Bluetooth, Wi-Fi; the computer device 305 presents a user with a graphical user interface showing a current status of the servers such as a fill level; the brewer 105 can determine a freshness level, a fill level for each of the servers is described in FIG. 3, ¶59 wherein the FIG. 3 describes how sensors detects the quantity or concentration of a particular ingredient, attribute, chemical, quality, etc., and communicate 100; see at least  ¶¶54, 61-75 and figures 3 and 4;
	Although KNEPLER already discloses the communication between the computer device (the user device) and brewer (the networked service device) using Wi-fi or Bluetooth, ¶¶61-75, does not explicitly disclose “authenticating, at the user device, the networked service device by cross-referencing a unique identifier of a user of the user device with an ID of the networked service device to determine that the user is an authorized user of the networked service device, wherein positive authentication enables authorized communications between the networked service device and the user device; with positive authentication”. Park discloses - ¶125 - When the home appliance 100 transmits an authentication request to the communication device 200, the home appliance 100 generates authentication information such as an authentication code [id of the networked device] or number and transmits the generated authentication information to the communication device 200, and the communication device 200 displays the received authentication information to a user [unique identifier of a user of the user device]. When the user inputs the authentication information displayed on the communication device 200 to the home appliance 100, the authentication is completed ¶129 - the refrigerator 100-1 may compare the input authentication code and the generated authentication code [cross-referencing]; see at least figures 10-13 ¶¶124-154;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify KNEPLER to include the above limitations as taught by Park, in order to perform automated purchasing of consumable products, (see: Park, ¶72).
Although KNEPLER already discloses the brewer (networked service device) and server operated by the goods/service provider as above, KNEPLER does not explicitly disclose but Putcha does teach communicating, from the device to a database associated with the server, the current reading ¶¶23-27 - The server system 102 may host or access a database; (figure 1A) ¶¶23-27 “notifications received…may be forwarded to the server system…which stores…in a notifications field….”);
	Although KNEPLER already discloses the brewer (networked service device) determines a fill level (to-date goods/service consumption data), presents a user graphical interface with the fill level (to-date goods/service consumption data) to the computer device (user device, and indicating that the server 115 a must be refilled, (figure 4) server operated by the goods/service provider, ; see at least ¶¶54, 61-75; see at least ¶¶61-75; does not explicitly disclose the limitations below; Putcha discloses:
	
	“communicating, from the database associated with the server, a last-communicated current reading, the last communicated current reading being the reading communicated to the database associated with the server immediately prior to communication thereto of the current reading” ¶49 - detecting 402 purchase of coffee that is received and stored; a record of a supply of coffee (X) will be added to the estimated remain amount of previously-purchased coffee (X); (¶50) when the coffee is being prepared decrementing of (Y) coffee required to prepared a cup is decrement from  the record of a supply of coffee (x) generating a new coffee (X) – X=X-Y, see ¶¶49-50; therefore, the retrieve of record of a supply of coffee (x) is received; ¶¶23-27 - The server system 102 may host or access a database;
	“determining…a goods/service consumption quantum at the networked service device based on a difference of the current reading and the last-communicated current reading;” (¶50) when the coffee is being prepared decrementing of (Y) coffee required to prepared a cup is decrement from  the record of a supply of coffee (x) generating a new coffee (X) – X=X-Y, see ¶¶49-50; therefore, the difference is calculated; ¶¶23-27 - The server system 102 may host or access a database;
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify KNEPLER to include the above limitations as taught by Putcha, in order to perform automated purchasing of consumable products, (see: Putcha, ¶72).
	Although KNEPLER already discloses the brewer (networked service device) determines a fill level (to-date goods/service consumption data), and presents a user graphical interface with the fill level (to-date goods/service consumption data) to the computer device (user device); and indicating that the server 115 a must be refilled; see at least ¶¶54, 61-75; does not explicitly disclose “carrying out a payment for goods/service provided”, “determining, at the user device, a cost for the goods/service consumption quantum; and initiating, by the user device, a transaction at a payment system in an amount at least equal to the cost for the goods/service consumption quantum.” Scott discloses - ¶202 - a user 190 of a mobile or non-mobile request communication device 110, 110′, using the merchant application 114, can shop the merchant website…using the provisioned merchant app(s) 114…When ready to check out (i.e., complete a transaction), the user 190, can initiate a checkout process by making appropriate inputs to the merchant app 114, thus causing the user to be presented by his/her device 110, 110′ with a checkout GUI 1402 such as that shown at FIG. 14A, which may for example include…price [cost for the good/service provided], tax, shipping/delivery information, etc; ¶203 - At 1512, the user 190 can select a ‘pay with your bank’ item 1406… [initiate payment  at a payment system] and thereby invoke or initiate processing by the universal wallet API 116, in turn causing a default or otherwise selected designation as to one or more sources of payment funds or value to be applied toward payment (‘payment resources’)…associated with a designated payment resource, the SDK/API 116 can cause at 1516 information pertaining to the proposed transaction, for example a purchase price, or portion thereof, to be satisfied from the designated payment resource(s) and optionally subtotal purchase prices, applicable taxes, shipping costs, and item identifiers, etc… At 1524, the SDK/API 116 can cause the transaction authorization request data set, corresponding to the whole or partial purchase amount of the transaction price to be satisfied using the designated funds 120, 160 responsible for the payment resource account(s), see at least ¶¶200-209 and figures 4A-16;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify KNEPLER to include the above limitations as taught by Scott, in order to allow the use of trusted platforms, process of purchases and other transactions using applications, (see: Scott ¶36).
	Although KNEPLER already discloses that the brewer and the user device communicates using Bluetooth, Wi-fi; does not specifically disclose  wireless hotspot [is] provided by the networked service device; Azzano discloses ¶18 - the kiosk 100 can operate as a Wi-Fi hotspot via the communication module 310, wherein (¶13) the kiosk 100 is an automatic coffee vending machine;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify KNEPLER to include the above limitations as taught by Azzano, in order to enable internet access or provide other functions, (see: Azzano ¶18).

	Although KNEPLER does not explicitly disclose an electrical or water meter and reading of the electrical or water meter, Lesbirel et al. do teach figures 6A, 6B a wireless reading system comprising an electric utility meter.  
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify KNEPLER to include the above limitations as taught by Lesbirel et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

	Regarding claim 2, KNEPLER discloses:
wherein the wirelessly pairing the user device with the networked service device includes receiving, by the user device, from the networked service device, a notification signal to commence communications - ¶64 - the brewer 105 can communicate with the computing device 305 in any number of ways… the computing device may be Bluetooth®—or BLE-enabled and the brewer 105 can communicate with the computing device 305 using Bluetooth and/or BLE; see at least ¶¶61-75 and figures 3 and 4.

	Regarding claim 4, KNEPLER discloses: 
	wherein the notification signal is received via BluetoothTM Low Energy (BLE), ZigBee, WiFi or NFC. - ¶64 - the brewer 105 can communicate with the computing device 305 in any number of ways… the computing device may be Bluetooth®—or BLE-enabled and the brewer 105 can communicate with the computing device 305 using Bluetooth and/or BLE; see at least ¶¶61-75 and figures 3 and 4.
	
	Regarding claim 5, KNEPLER discloses at least a graphical user interface showing a current status of the servers, and may allow a user to observe a freshness level, a fill level; see at least ¶¶61-75 and figures 3 and 4; and electricity or water as above; however, does not explicitly disclose “wherein the cost of the goods/service consumption quantum is determined from a unit price of the goods/service, the unit price being determined from a comparative assessment of available sources of the goods/service.” Scott discloses – Figure 16 the unit price of Samsung 58, further see at least ¶¶194, 200-209 and figures 4A-16;
	It would have been obvious to combine for the same reason as stated in the rejection of claim 1 above.
	Regarding claim 13, this claim recites substantially similar limitations as claim 1, and is rejected using the same art and rationale as above.

	Regarding claim 14, this claim recites substantially similar limitations as claim 2, and is rejected using the same art and rationale as above.

	Regarding claim 16, this claim recites substantially similar limitations as claim 4, and is rejected using the same art and rationale as above.

	Regarding claim 17, this claim recites substantially similar limitations as claim 5, and is rejected using the same art and rationale as above.
	
	Regarding claim 19, KNEPLER discloses at least the Bluetooth and a user with a graphical user interface showing a current status of the servers, see at least  ¶¶61-75 and figures 3 and 4; however, does not explicitly discloses “wherein the authenticating includes receiving, by the user device, from the networked service device, the ID of the networked service device.”  Park discloses - ¶125 - When the home appliance 100 transmits an authentication request to the communication device 200, the home appliance 100 generates authentication information such as an authentication code [id of the networked device] or number and transmits the generated authentication information to the communication device 200, and the communication device 200 displays the received authentication information to a user [unique identifier of a user of the user device]. When the user inputs the authentication information displayed on the communication device 200 to the home appliance 100, the authentication is completed ¶129 - the refrigerator 100-1 may compare the input authentication code and the generated authentication code [cross-referencing];
	It would have been obvious to combine for the same reason as stated in the rejection of claim 1 above.

Regarding claim 20, KNEPLER discloses “the notification signal is received by the user device”- Bluetooth, see at least ¶¶61-75 and figures 3 and 4; however, does not explicitly disclose wherein the authenticating is performed after the notification signal is received by the user device. Park discloses - ¶125 - When the home appliance 100 transmits an authentication request to the communication device 200, the home appliance 100 generates authentication information such as an authentication code [id of the networked device] or number and transmits the generated authentication information to the communication device 200, and the communication device 200 displays the received authentication information to a user [unique identifier of a user of the user device]. When the user inputs the authentication information displayed on the communication device 200 to the home appliance 100, the authentication is completed ¶129 - the refrigerator 100-1 may compare the input authentication code and the generated authentication code [cross-referencing];
	It would have been obvious to combine for the same reason as stated in the rejection of claim 1 above.

	Regarding claim 21, this claim recites substantially similar limitations as claim 19, and is rejected using the same art and rationale as above.

	Regarding claim 22, this claim recites substantially similar limitations as claim 20, and is rejected using the same art and rationale as above.

Response to Arguments
Applicant’s arguments with respect to U.S.C 103 rejection filed on 1/15/2021 have been considered but are partially moot because of the new ground required by the new amended claimed. 
In addition, applicant argue Knepler and Putcha combination - “provides for monitoring levels of coffee at the servers. Since these amounts are subject to "refreshing," i.e., being thrown out in favor of fresh coffee, actual consumption amounts are not monitored by Knepler et al. Knepler et al. only provides for snapshots of coffee levels at the servers.”, see Remarks page 7. Examiner respectfully disagree. Although Knepler discloses the fresh coffee, Knepler also discloses the monitoring level in order to determine if the server is empty and in need of a refill, see ¶54;
	Applicant also argues “Putcha et al. does not provide for detecting how much of the resulting coffee drink that is made, is actually consumed”, see remarks page 7. Examiner respectfully disagrees.  Examiner respectfully notes that Putcha et al. do disclose in paragraph 43 “An amount of product corresponding to the utilization by the appliance may therefore be retrieved from a pre-defined database and inferred to be the amount of the product consumed.”  	
	Applicant further asserts that the claims now reference “electricity or water.”  As indicated in the action above, Examiner has cited art to address this amendment.  While Knepler does disclose monitoring water in paragraph [0020], Knepler does not explicitly disclose electricity or water meters.  Accordingly, Examiner has updated the prior art of record as necessitated by Applicant’s amendments.  Applicant further notes that the measurements are “useable between users to allow for multi-user interaction,” but Examiner respectfully notes that such multi-user abilities are not disclosed in the pending claims.  
	For at least those reasons, the combination of Knepler and Putcha has being maintained.   Please see complete rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Namely, Applicant appears to have amended the claims such that they are more directed towards utility monitoring.  Accordingly, Examiner has provided relevant search results in the 892 data form.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	
	/N.E.B./             Examiner, Art Unit 3627       


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627